Citation Nr: 1129325	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  99-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for left knee arthritis.

2. Entitlement to a rating in excess of 20 percent for cervical spine arthritis.

3. Entitlement to a rating in excess of 10 percent for lumbar spine arthritis.

4. Entitlement to a rating in excess of 10 percent for left shoulder arthritis.

5. Entitlement to a rating in excess of 10 percent for left hip arthritis.

6. Entitlement to a rating in excess of 10 percent for right hip arthritis.

7. Entitlement to a rating in excess of 10 percent for psoriasis.

8. Entitlement to a rating in excess of 10 percent for residuals of a right posterior chest wall gunshot wound (GSW).

9. Entitlement to a compensable rating for residuals of a left elbow fracture.
10. Entitlement to a compensable rating for left hand and wrist arthritis.

11. Entitlement to a compensable rating for right hand and wrist arthritis.

12. Entitlement to a compensable rating for esophageal hiatal hernia with reflux.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In May 2002, the Board undertook evidentiary development under then-existing authority.  In September 2003, the case was remanded for such development.  A February 2006 rating decision increased the rating for the Veteran's right posterior chest wall GSW residuals to 10 percent and assigned separate 10 percent ratings for his right and left hip disabilities, and separate 0 percent ratings for his bilateral hand and wrist disabilities.  In March 2008, the case was remanded again for additional development and to satisfy notice requirements.  

The matter of the ratings assigned for the Veteran's cervical, lumbar, left shoulder, bilateral hip, and bilateral wrist and hand arthritis; residuals of a left elbow fracture; psoriasis; residuals of a right posterior chest wall GSW; and hiatal hernia with esophageal reflux are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's left knee arthritis had its onset in service.


CONCLUSION OF LAW

Service connection for left knee arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's service personnel records show he served for 30 years in the U.S. Army, and received numerous awards, including a Purple Heart and a Combat Infantry Badge.  His primary occupational specialty at the time of his separation from service was armor senior sergeant.  

The Veteran's service treatment records (STRs) show that on February 1967 service enlistment physical examination, his lower extremities were normal on clinical evaluation.  In November 1991, he complained of multiple aches and pains in his joints, including in his knees.  He noted that his right knee especially hurt after running and climbing stairs.  Physical examination found full ranges of motion in both knees with some mild tenderness that was greater in the lateral subpatellar area than in the medial subpatellar area.  Probable arthritis (osteoarthritis) was assessed.  In January 1992, the Veteran reported that the medication he was taking for his multiple aches and pains of the joints was not as effective as previously prescribed medication.  Multiple joint aches secondary to overuse syndrome was diagnosed, and different medication was prescribed.  In March 1992, the Veteran presented for follow-up treatment of arthritis in his wrists and left knee.  A physical examination was essentially normal; multiple joint arthralgias were assessed.  On March 1997 service separation physical examination, it was noted that the Veteran complained of left knee pain when running or sitting for prolonged periods of time.  Degenerative joint disease (DJD) was diagnosed, with spurs noted on X-ray.

The Veteran filed a claim of service connection for multiple disabilities, including DJD of the left knee, in July 1997 (immediately following his separation from service).

October 1997 to March 1998 treatment records from Fallon Naval Branch Health Clinic are silent for any complaints, findings, treatment, or diagnosis related to the left knee.

On January 1998 VA examination, the Veteran complained of pain in his left shoulder, left hip, and left knee, especially when performing exercises and running.  He reported that X-rays in service had shown spurring.  On examination of the left knee, there was full range of motion and slight tenderness on the medial aspect of the knee.  It was the examiner's impression that the Veteran exhibited symptoms consistent with early arthritis, and X-rays of all claimed joints were obtained.  The left knee X-ray was interpreted as showing "no frank post traumatic deformity or remarkable arthritic changes."

On November 2002 VA examination, the Veteran complained of multiple joint pain, including in the left knee, and indicated that he could not run more than a mile because of knee discomfort, particularly in the left knee.  On physical examination, the ranges of motion for all of the Veteran's joints were normal.  The left knee showed some mild tenderness along the medial border of the femorotibial joint and some mild crepitation on patellar compression of both knees, more obvious on the left.  There was no ligament laxity and he was able to fully extend and flex the knees as well as fully rotate them internally and externally.  The examiner opined that the Veteran had "a slowly progressive osteoarthritis" and that attached reports of recent X-rays and lab results show that the exploration of known diseases causing generalized arthritis had been negative; there were no  X-rays or lab results pertaining to the Veteran's left knee attached.

On September 2005 VA examination of the joints, the Veteran's left knee was not examined.  [This examination was performed in conjunction with his increased rating claims.]

The Veteran's extensive postservice VA treatment records note he has a history of osteoarthritis in multiple joints.  In September 2008, he presented to the rheumatology clinic to reestablish medical care.  He reported mild pain in his hips, knees, lumbar spine, and cervical spine.  On physical examination, there was full range of motion in his knees and they were not tender to palpation.  There was also no effusion.  Stable osteoarthritis in multiple joints (knees, lumbar spine, hips) was assessed.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service, satisfactory lay or other evidence of service incurrence of such disease or injury, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., a left knee disability.  Although the Veteran's postservice VA treatment records are largely silent for any specific treatment of the left knee, there is sufficient evidence to support his allegation that his osteoarthritis encompasses his left knee.  In particular, on service separation examination spurring [reflective of arthritic changes] was noted on X-ray, and on a September 2008 VA rheumatology appointment, it was noted that he had osteoarthritis in the knees, lumbar spine, and hips.  HIs VA examinations also support that he has left knee arthritis.  Although neither the January 1998 nor the November 2002 VA examination report explicitly states that he has left knee osteoarthritis, it is so reasonably inferred from the information provided.  On January 1998 VA examination, the examiner stated that the Veteran's complaints of joint pain, which included left knee pain, were consistent with early arthritis.  A January 1998 X-ray found no "remarkable arthritic changes" in the left knee.  This wording does not connote that the Veteran does not have arthritis in his left knee; rather, it indicates he has arthritis which does not require comment.  Likewise, on November 2002 VA examination, when he was examined for multiple joint pain, including in the left knee, it was the examiner's opinion that the Veteran had "a slowly progressive osteoarthritis."  That diagnosis included the Veteran's left knee.

In light of the finding that the Veteran does have a disability for which service connection may be granted (see Brammer v. Derwinski, 3 Vet. App. 223 (1992)), the Board now turns to the next question of whether his left knee arthritis is related to his service.  The evidence clearly shows that the Veteran complained of and was treated for left knee pain in service.  He was also given a diagnosis of DJD at the time of his March 1997 service separation physical examination.  He has continued to complain of left knee pain since service, and has a diagnosis of osteoarthritis in the left knee.  Taken together, such evidence tends to show that the Veteran's left knee arthritis had its onset in service and has continued thereafter.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. at 495-96.  
Given that the Veteran is entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154, and as his claim is reasonably supported by the competent evidence of record, the Board finds that service connection for left knee arthritis is warranted.


ORDER

Service connection for left knee arthritis is granted.

REMAND

The Veteran's increased rating claims were previously remanded in March 2008 to provide him additional notice and to secure outstanding treatment records that he had previously identified as relevant.  A review of the claims file found that both remand instructions were completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  However, on further review of the record, the Board found that additional development is required.

The United States Court of Appeals for Veterans Claims (Court) has held that where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board notes that the Veteran's claimed disabilities were last examined in August 2005 (for right posterior chest wall GSW residuals and esophageal hiatal hernia with reflux) and in September 2005 (for arthritis of multiple joints and psoriasis).  In May 2011 written argument, the Veteran's representative argues that the Veteran's claimed disabilities have worsened since those examinations, and notes that additional treatment records have been associated with the claims file, documenting the worsening conditions of his claimed disabilities.  In light of the allegations of worsening conditions and the extent of time since the Veteran was last examined, the Board finds that another VA examination is necessary.  38 C.F.R. § 3.327(a).
Additionally, since the Veteran's claim is being remanded for additional development, any records of treatment he has received for his claimed disabilities during the appeal period (i.e., those records not already associated with the claims file), should continue to be obtained and associated with the record.  See Fenderson, 12 Vet. App. at 119.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his service-connected cervical spine arthritis, lumbar spine arthritis, left shoulder arthritis, left and right hip arthritis, psoriasis, residuals of a right posterior chest wall GSW, residuals of a left elbow fracture, left and right hand and wrist arthritis, and esophageal hiatal hernia with reflux, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  

2. 	The RO should then arrange for an orthopedic examination to determine the severity of the Veteran's cervical spine, lumbar spine, left shoulder, left elbow, bilateral wrist, bilateral hand, and bilateral hip disabilities.  The Veteran's claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed.  The examiner's clinical findings should be set forth in detail, and the examination report should include active and passive ranges of motion of all specified joints (in degrees).  Any further limitation of motion due to pain should be reported.  The examiner should also ascertain whether the disabilities result in weakened movement, excess fatigability, or incoordination; if so, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to such factors.  The examiner should explain the rationale for all opinions.

3. 	The RO should also arrange for the Veteran to be afforded a skin examination to determine the severity of his psoriasis.  The Veteran's claims file should be reviewed and a medical full history elicited.  The examiner must, in detail, describe the location, extent and repugnant or otherwise disabling character of any manifestations found on examination.  The examiner must report on the presence or absence and extent of any exfoliation, exudation, itching, crusting, and lesions attributed to the service-connected disability.  The examiner should also comment on the percentage of the entire body and percentage of exposed areas affected, and note the type of treatment in the last 12-month period (with specific notation of any systemic therapy, i.e., corticosteroids or other immunosuppressive drugs), and the duration of the therapy.  If in the examiner's opinion photographs of the affected parts would best reflect the severity of the Veteran's (and particularly any repugnance), such photographs should be taken and associated with the examination report for the file.  The examiner should explain the rationale for all opinions.

4. 	The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the severity of his esophageal hiatal hernia with reflux.  The Veteran's claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed, and all clinical findings should be described in detail.  The examiner must indicate whether the following symptoms are present, and to what extent: pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, epigastric distress with dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain.  The examiner should explain the rationale for all opinions.

5. 	The RO should further arrange for the Veteran to be examined by an appropriate physician to determine the severity of his residuals of a posterior chest wall GSW.  The Veteran's claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed, and all clinical findings should be set forth in detail.  The examiner should specifically describe the track of the missile, identify the muscle group or groups affected by the GSW, and describe all current symptoms of the GSW residuals and all associated impairment of function.  The examiner should also specifically provide measurements for the residual scar; indicate whether there is any objective evidence that the scar is painful, tender, unstable, subject to repeated ulceration, adherent, and/or hypertrophic; and identify all functional impairment due to the residual scar.  The examiner should explain the rationale for all opinions.

6. 	The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


